In this case there was a deed produced from John Read to the plaintiff which contained a clause of general warranty. An affidavit was read stating that the plaintiff had not the original grant, nor power over it, in order to let in the evidence of a copy; objected that the affidavit did not show but that the plaintiff might have power over it.
The copy may be read, for the law would have presumed the plaintiff had not the original. Claiming by deed with general warranty, in presumption of law the person warranting holds possession of the original grant.2
2 Cook's Lessee v. Hunter et als., Cir. Ct. U. S. Nashville, June, 1809, acc.